Citation Nr: 1620375	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to January 1969, and from September 1970 to July 1982, followed by service in the National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Boise, Idaho.  In a June 2010 decision, the Board denied service connection for PTSD, but expanded the issue to include service connection for a psychiatric disorder other than PTSD, and remanded the non-PTSD issue for further development.  In a December 2011 decision, the Board denied service connection for an acquired psychiatric disorder other than PTSD.  The Board also denied service connection for a chronic disorder manifested by headaches, to include migraine headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2012 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the issue of service connection for an acquired psychiatric disorder other than PTSD for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not providing adequate reasons or bases for its reliance on an October 1986 National Guard examination reflecting no mental health issues over an October 1980 service treatment record noting that the Veteran committed a suicidal gesture during service.  In a subsequent September 2013 decision, the Board remanded the instant matter for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for an acquired psychiatric disability of major depressive disorder with psychotic features, which is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with major depressive disorder with psychotic features.

2.  During service the Veteran made a suicidal gesture and displayed mild to moderate depressive symptoms related to in-service stress.

3.  The currently diagnosed major depressive disorder with psychotic features is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder of major depressive disorder with psychotic features have been met.  §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for an acquired psychiatric disorder of major depressive disorder with psychotic features, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Psychoses are chronic diseases under 38 C.F.R. § 3.309(a).  As the Veteran is currently diagnosed with major depressive disorder with psychotic features, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the psychiatric issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection for an acquired psychiatric disorder is warranted due to stressful events experienced during service.  Initially, the Board notes that the Veteran is currently diagnosed with major depressive disorder with psychotic features.  The report from an August 2011 VA mental health examination reflects that the Veteran was diagnosed with major depressive disorder, recurrent severe with mood incongruent psychotic features.  Further, the report from a private mental health evaluation conveys that the Veteran was diagnosed with major depressive disorder, recurrent, with psychotic features.  Major depressive disorder has also been diagnosed in multiple VA treatment records.

The Board notes that the VA examiner at the August 2011 VA mental health examination also diagnosed the Veteran with dependent personality disorder and differentiated the symptoms between the two psychiatric disorders.  Personality disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9 , 4.127 (2015)) in the absence of superimposed disease or injury.  Personality disorders are not diseases or injuries for compensation; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Having reviewed all the evidence of record, and viewing it in the light most favorable to the Veteran, while there is some evidence of a personality disorder, the Board finds that the evidence does not demonstrate by a preponderance that the Veteran has a personality disorder.  Per the July 2013 private examination, the private examiner only diagnosed major depressive disorder and PTSD (which is not on appeal).  Under Axis II, in which personality disorders are traditionally diagnosed, the private examiner listed "none."  Further, while depression is mentioned three times in the Veteran's VA Medical Center (VAMC) problem list, there is no diagnosis of a personality disorder.  Numerous VAMC treatment records reflect treatment and diagnosis of major depressive disorder without diagnosis of a personality disorder.  While the possibility of a personality disorder is mentioned in a few places throughout the record, such diagnoses appear to be speculative, based upon the August 2011 VA mental health examination diagnosis, or of lesser probative value than other diagnoses that do not include personality disorder.

As the evidence is at least in equipoise on the question of whether the Veteran's psychiatric symptoms are due to major depressive disorder rather than a personality disorder, the Board resolves doubt to find that the only currently diagnosed non-PTSD psychiatric disability is major depressive disorder.  For this reason, the Board need not consider whether an acquired psychiatric disorder is currently superimposed on a personality disorder.  

As the Board finds the only currently diagnosed non-PTSD psychiatric disability is major depressive disorder, and as the Board grants service connection for major depressive disorder with psychotic features in the instant decision, in assigning an initial disability rating, the RO should rate all relevant symptoms and occupational and social impairment as part of the now service-connected major depressive disorder.  

Next, the Board finds that the Veteran was treated for mental health symptoms during service.  An October 1980 service treatment record reflects that the Veteran made a suicidal gesture and was seen for psychiatric treatment.  The Veteran advanced being under tremendous daily emotional stress related to service.  An impression of transient situational reaction manifesting as mild to moderate depression was advanced.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder is related to active service.  The Veteran underwent an in-service examination in March 1982.  At that time, neither the "normal" nor the "abnormal" boxes for "psychiatric" disabilities were checked; however, per a subsequent June 1982 in-service examination, the Veteran's mental health was noted as normal.

In a May 1997 claim, the Veteran reported receiving mental health counseling while stationed in Germany from 1970 to 1971.  There is no documentation of this treatment in the currently available service treatment records.  At the time of the claim, the Veteran was receiving mental health treatment.  

Private treatment records from April 1997 reflect that the Veteran attempted suicide and was diagnosed with depressive symptoms.  Subsequently, a mental health evaluation was conducted in June 1997.  At the conclusion of the examination, the examiner diagnosed the Veteran with major depression and opined that the Veteran's stressors were martial discord, unemployment, and financial pressures; however, the examiner did note that the Veteran reported having received counseling in Germany during service.  The Veteran believed that the counseling had resolved the relevant mental health issues at that time.

Per a July 2007 VA treatment record, the Veteran was treated for and diagnosed with adjustment disorder related to acute stressors of finances and unemployment.  An August 2007 VA treatment record also noted that the Veteran may have had depression.  Subsequently, in September 2010, the Veteran received private treatment for depression.  The private examiner opined that only a portion of the depression was due to financial stress.  While not clear, there was some indication that the other part may have been due to experiences in service.

In June 2010, the Veteran received treatment for depression with suicidal ideation.  The Veteran advanced first having depressive symptoms in service after being stationed in "Vietnam."  The Board notes that while service personnel records reflect that the Veteran was never stationed in the Republic of Vietnam, the Veteran was stationed in Korea during the Vietnam War.  A private examiner has opined that when the Veteran references "Vietnam" he may be referring to occurrences while stationed in Korea.  Further, such a finding is supported by a VA examiner's notation that the Veteran has a rich fantasy life and seems to become confused easily with reality, particularly with regard to life events.

The Veteran received a VA mental health examination in August 2011.  At the conclusion of the examination the VA examiner opined that it was less likely than not that the Veteran's major depressive disorder was related to service.  Regarding the Veteran's in-service suicide attempt, the VA examiner found that it was a transient measure taken by the Veteran to gain attention.  Once the Veteran was treated for the suicide attempt and the "depression" symptoms, the Veteran's need for attention was satiated, and the "symptoms" resolved.

VA received a copy of a private mental health evaluation dated July 2013.  The examination report reflects that the private examiner reviewed the record and conducted a telephone interview with the Veteran.  Per the report, during the interview the Veteran advanced being admitted to St. Gerald's Hospital soon after service for suicidal ideation.  The Veteran also conveyed seeing a psychiatrist during this time.  The Board notes that since this examination VA has attempted to obtain any treatment records related to the aforementioned mental health treatment; however, the record reflects that any such documents, if they existed, were destroyed due to age.  

In diagnosing the Veteran with major depressive disorder with psychotic features, the private examiner disagreed with the VA examiner's reasoning at the August 2011 VA mental health examination.  Specifically, the private examiner opined that, rather than the Veteran having transient "symptoms" that only manifested when the Veteran wanted attention, the evidence of record reflected that the Veteran's "marked and chronic depression has led to an early end to his desired military career, poor and failed marriages, and a dysfunctional record of social and interpersonal functioning that has brought much pain to the Veteran."  Based upon the evidence of record, the private examiner opined that the Veteran's major depressive disorder with psychotic features manifested to a compensable degree within one year of service separation.

In November 2014, an addendum opinion to the August 2011 VA mental health examination was obtained by VA.  Per the opinion, based upon a review of the record and considering the July 2013 private opinion, the VA examiner opined that 

it was less likely than not that the major depressive disorder was related to or a progression of the in-service mental health treatment in October 1980.  As reason therefor, the VA examiner noted that the depression appeared to be transient and resolved, and that there was no evidence of record of another mental health issue until 1997.  Further, the VA examiner disagreed with the private examiner that the Veteran was a reliable narrator concerning post-service treatment immediately after service separation.

Finally, VA received an addendum to the July 2013 private mental health evaluation in June 2015.  The report reflects that the private examiner conducted independent research based upon the Veteran's statements concerning mental health treatment immediately after service separation.  The private examiner's independent findings supported the Veteran's previous contentions.  Then, after again reviewing the relevant evidence and discussing the VA examiner's findings in the November 2014 VA addendum opinion, the private examiner opined that the Veteran's currently diagnosed major depressive disorder was at least as likely as not caused by, represented a progression of, and/or was related to service.   

The Veteran is currently diagnosed with the psychiatric disability of major depressive disorder with psychotic features, and during service the Veteran made a suicidal gesture and displayed mild to moderate depressive symptoms related to in-service stress.  A private medical examiner has opined that there is a link between the currently diagnosed major depressive disorder with psychotic features, the suicidal gesture, and subsequent depressive symptoms and treatment.  Further, the private examiner has offered reasons why the VA opinions to the contrary are insufficient.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disorder of generalized major depressive disorder with psychotic features was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder of major depressive disorder with psychotic features is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


